DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Priority
	Acknowledgment is made of applicant's claim priority for US provisional application 62/683133, filed on 06/11/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The spec contains a reference number 210 that is referring to a receive antenna, however it is not found in the drawings.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
storing at an autonomous navigation system locations associated with a given path. It would be best to add a coma between system and locations for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), 
With regards to claims 8 and 16, they recite “the selected location”. It is not clear if the claims are referring to the selected position as stated in the independent claims 1 and 10 which recite” selecting one position” and “select one position”. Hence this renders claims 8 and 16 to be indefinite. The claims will be examined as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claim 1 is directed to a method of autonomous navigation for visually impaired people (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.
Step 2A, Prong 1:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A method for autonomous navigating along a given path, the method comprising:
storing at an autonomous navigation system locations associated with a given path
determining a current location of a user
calculating plural positions adjacent to the current location of the user;
selecting one position of the plural positions that has a smallest error when compared to the locations associated with the given path;
and instructing the user to move to the selected position.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining a current location…”, “selecting…” in the context of this claim encompasses a person select a position, “calculating…” in the context of this claim encompasses a person determining positions from a calculation and, “Instructing…” in the context of this claim encompasses managing personal behavior. Accordingly, the claim recites at least one abstract idea.
Step 2A, Prong 2:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for autonomous navigating along a given path, the method comprising:
storing at an autonomous navigation system locations associated with a given path
determining a current location of a user
calculating plural positions adjacent to the current location of the user;
selecting one position of the plural positions that has a smallest error when compared to the locations associated with the given path;
and instructing the user to move to the selected position.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “storing at an autonomous navigation system…,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (autonomous navigation system) to perform the process. In particular, the storing at an autonomous navigation system locations associated with a given path is mere data gathering which is a form of insignificant extra-solution activity.  
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding Dependent Claims 2-9:
Dependent claim(s) 2-9 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. The dependent claims merely add information of system in the method, give more instructions to the user, and state more simple calculations. Therefore, dependent claims 2-9 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Therefore, claim(s) 1-9 are ineligible under 35 USC §101.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claim 10 is directed to an autonomous navigation system for visually impaired people (i.e., a machine). Therefore, claim 10 is within at least one of the four statutory categories.
Step 2A, Prong 1:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Independent claim 10 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 10 recites:
An autonomous navigation system comprising:
a global positioning system configured to obtain locations along a given path;
a processing unit connected to the global positioning system and configured to, receive a current location of a user from the global positioning system
calculate plural positions adjacent to the current location of the user,
select one position of the plural positions that has a smallest error when compared to the locations on the given path,
and instruct the user to move to the selected position.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “select…” in the context of this claim encompasses a person select a position, “calculate…” in the context of this claim encompasses a person determining positions from a calculation and, “Instruct…” in the context of this claim encompasses managing personal behavior . Accordingly, the claim recites at least one abstract idea.
Step 2A, Prong 2:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An autonomous navigation system comprising:
a global positioning system configured to obtain locations along a given path;
a processing unit connected to the global positioning system and configured to, receive a current location of a user from the global positioning system
calculate plural positions adjacent to the current location of the user,
select one position of the plural positions that has a smallest error when compared to the locations on the given path,
and instruct the user to move to the selected position
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “configured to obtain locations…,” and “receiving…,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (autonomous navigation system) to perform the process. In particular, the global positioning system configured to obtain locations along a given path is mere data gathering which is a form of insignificant extra-solution activity. The receiving a current location of a user is mere data gathering, which is a form of insignificant extra-solution activity. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding Dependent Claims 11-20:
Dependent claim(s) 11-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. The dependent claims merely add information of the system, give more instructions to the user, and state more simple calculations. Therefore, dependent claims 11-20 are not patent eligible under the same rationale as provided for in the rejection of claim 10. 
Therefore, claim(s) 10-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (“RGB-D camera based wearable navigation system for the visually impaired”, 2016).
Regarding claim 1, Lee teaches a method for autonomous navigating along a given path, the method comprising (see at least [Page 5, Section 4.1, First Paragraph] “Lastly, the haptic feedback system consisting of four micro-vibration motors is designed to guide the visually impaired user along the computed path and to minimize cognitive loads….” and as shown in Figure 1.), 
storing at an autonomous navigation system locations associated with a given path (see at least [Page 6, Section 4.2, Last Paragraph] “The system stores a 3D map consisting of a set of point clouds of traversed areas, RGB images, poses of keyframes, and adjacency list of each place visited.”), 
determining a current location of a user (see at least [Page 5, Section 4.2, Last Paragraph] “The starting location can be an approximation of the current location of the user as a localization algorithm can correct a minor deviation.”), 
calculating plural positions adjacent to the current location of the user; (see at least [Page 13, Section 7.1, First Paragraph] “Instead of directly following DL, we generate a reliable waypoint Fig. 17, W, that are confirmed to be traversable and located at least some distance from obstacles. In order to generate a waypoint, we find the furthest point in DL which is directly visible and traversable from the current location, D1, and another cell, D2, located furthest in the set DL which is directly visible and traversable from D1” and as shown in Figure 17), 
selecting one position of the plural positions that has a smallest error when compared to the locations associated with the given path; (see at least [Page 13, Section 7.1, First Paragraph] “Then search the neighborhood of D 1 limited by a predefined radius and find a cell that minimize the cost function, f, given in (7). C i, j and CF i, j represent a cell in ith row and jth column and Chamfer distance value of C i, j, respectively. d (C1, C2) indicates distance between two cell, C1 and C2.” That means the system selected D1 position which has the minimum error when compared to neighboring locations on the path.) and 
instructing the user to move to the selected position. (see at least [Page 14, Section 7.2, First Paragraph] “The cue is generated simply based on a relative angle between a direction obtained by drawing a line from the current position to the waypoint and the current heading…..The generated cue is transmit- ted through the wireless transmitter to the vest interface that has four vibration motors as provided in Fig. 1 . Each vibration motor delivers a specific cue such as turn left, turn right, and so on.” That means that the generated cue allows the vest to instruct the user to the selected position via simple directions.)

    PNG
    media_image1.png
    489
    1145
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    663
    media_image2.png
    Greyscale

Regarding claim 2, Lee teaches all the limitations of claim 1 as discussed above, furthermore, Lee also teaches wherein the autonomous navigation system is configured to be worn by the user (see at least [Page 5, Section 4.1, First Paragraph] “The navigation system is composed of a smart phone user inter- face, head-mounted RGB-D camera, navigation software, and haptic feedback vest as shown in Fig. 1” and as shown in Figure 1).

Regarding claim 3, Lee teaches all the limitations of claim 1 as discussed above, furthermore, Lee also teaches instructing the user with sound commands or haptic feedback to move to the selected position (see at least [Page 5, Section 4.1, First Paragraph] “Lastly, the haptic feedback system consisting of four micro- vibration motors is designed to guide the visually impaired user along the computed path and to minimize cognitive loads.”) and (see at least [Page 14, Section 7.2, First Paragraph] “The generated cue is transmitted through the wireless transmitter to the vest interface that has four vibration motors as provided in Fig. 1 . Each vibration motor delivers a specific cue such as turn left, turn right, and so on.”)

Regarding claim 4, Lee teaches all the limitations of claim 1 as discussed above, furthermore, Lee also teaches running the autonomous navigation system along the given path prior to being used by the user, to store the locations associated with the given path (see at least [Page 1, Abstract, First Paragraph] “The system also builds 2D probabilistic occupancy grid map for efficient traversability analysis which is a basis for dynamic path planning and obstacle avoidance. The system can store and reload maps generated by the system while traveling and continually expand the coverage area of navigation.”).

Regarding claim 9, Lee teaches all the limitations of claim 1 as discussed above, furthermore, Lee also teaches wherein the autonomous navigation system does not receive any additional information from outside while navigating the given path (see at least [Abstract, First Paragraph, Page 1] “In this paper, we present a novel head-mounted wearable RGB- D camera based navigation system for the blind built on Lee’s work (Lee and Medioni, 2014). The proposed system provides a visually impaired user with navigation aids to reach a destination in an environment where static and dynamic obstacles are present with the minimum amount of help which is a one time travel from one location to another location located on the same floor of a building given no GPS signals and prior map are given.”).

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (RGB-D camera based wearable navigation system for the visually impaired, 2016) 
Regarding claim 5, Lee teaches all the limitations of claim 1 as discussed above, furthermore, Lee teaches determine plurality of positions (see at least Fig. 17)
Lee does not specifically teach the further limitation the plural positions are calculated by adding or subtracting a unit length from the coordinates of the current location, to obtain four different positions.
However, Lee teaches obtaining cells that are free and adjacent to the user and using those cells to reach the desired waypoints of D1 and D2, furthermore, Lee teaches “Then search the neighborhood of D1 limited by a predefined radius and find a cell that minimize the cost function, f , given in (7) . C i, j and CF i, j represent a cell in ith row and jth column and Chamfer distance value of C i, j , respectively. d ( C 1 , C 2 ) indicates distance between two cell, C1 and C2.” That means the system is finding neighboring positions within a radius which is in concept the same as finding positions above, below, right, and left. (see at least Page 13, Section 7.1, First Paragraph & Fig. 17)

    PNG
    media_image2.png
    610
    663
    media_image2.png
    Greyscale

Lee teaches the claimed invention except “the plural positions are calculated by adding or subtracting a unit length from the coordinates of the current location, to obtain four different positions”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain four positions by adding or subtracting a unit length from the coordinates of the current location, since it has been held to be with in the general skill of a worker in the art to obtain four positions by adding or subtracting a unit length from the coordinates of the current location based on it suitability for the intended use as a matter of design choice.

Claims 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (“RGB-D camera based wearable navigation system for the visually impaired”, 2016) (hereafter “Lee”) in view of Ellis U.S Patent 9,492,343 (hereafter “Ellis”).
Regarding Claim 6, Lee in teaches all the limitations of claim 1 as discussed above, 
Lee fails to teach that:
detecting an obstacle in front of the user with a radar module, which emits wavelengths in the mm range.
However, Ellis teaches:
detecting an obstacle in front of the user with a radar module, which emits wavelengths in the mm range (see at least [8] “Radar & sensor-based systems comprise: microwave radar, millimeter-wave radar, laser radar, ultrasound, video image processing, infrared imaging, infrared illumination, ultraviolet illumination, etc…. Continuous wave radar can anticipate obstacles and hazards several feet ahead and trigger changes in direction while still targeting the requested destination” That means that the radar uses wavelengths to detect obstacles and hazards in front of the user within the mm range.).
Lee and Ellis are both considered to be analogous to the claimed invention because they are in the same field of autonomous navigation for the visually impaired. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee to incorporate the teachings of Ellis which uses a mm radar module to detect obstacles in the user’s path. Doing so would make it possible for the system to have extreme precision and warn of imminent danger as recognized by Ellis (see at least [8] “extreme precision and its ability to warn when danger is imminent.”).

Regarding Claim 7, Lee in combination with Ellis teach all the limitations of claim 6 as discussed above, 
Furthermore, Ellis teaches identifying whether the obstacle is an object on ground, an object hanging above the ground, a flight of stairs, or a sinkhole; (see at least [9] “Further Attributes of Inventive Feature 1 Dynamic laser-radar mapping flags hazards and obstacles and assist in navigating curbs, stairs, inclines, declines, dips and rises, obstacles, and low hanging hazards.” That means that the radar can detect obstacles that are on the ground, hanging above the ground, and stairs.), and verbally instructing the user about a nature of the obstacle (see at least [9] “GPS provides verbal and guided directions to desired destinations…. If the visually impaired individual strays from a guided path, GPS guides the individual back to the on-course path; while avoiding obstacles.” That means that the GPS instructs the user of the obstacle and returns them to the desired path.).
Lee and Ellis are both considered to be analogous to the claimed invention because they are in the same field of autonomous navigation for the visually impaired. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee to incorporate the teachings of Ellis which detects different types of obstacles and uses a GPS system to verbally warn the user of the obstacle and instruct them back onto the desired path. Doing so would make it possible to continue targeting the originally requested destination as recognized by Ellis (see at least [7] “After evading the hazard(s), continue targeting the originally requested destination, calibrating as necessary.”).

Regarding Claim 8, Lee in combination with Ellis teach all the limitations of claim 6 as discussed above, 
Furthermore, Ellis teaches changing the selected location when the obstacle is detected in front of the user (see at least [8] “It can circumvent hazards and obstacles sensed several feet ahead by automatically initiating necessary changes in direction, calibrating as necessary, while still targeting the requested destination.” That means that once the system detects an obstacle in front of the user it changes the selected location in order to reach the desired destination.).
Lee and Ellis are both considered to be analogous to the claimed invention because they are in the same field of autonomous navigation for the visually impaired. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee to incorporate the teachings of Ellis which can change the selected location by detecting obstacles. Doing so would make it possible to allow a visually impaired person to navigate an environment without help from other humans as recognized by Ellis (see at least [4] “No human intervention is required.”).

Claim(s) 10,11,12,13,17,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee “RGB-D camera based wearable navigation system for the visually impaired, 2016” in view of Tanaka JP2005274245 (English Translation).
Regarding Claim 10, Lee teaches: An autonomous navigation system comprising: (see at least [Page 5, Section 4.1, First Paragraph] “The navigation system is composed of a smart phone user interface, head-mounted RGB-D camera, navigation software, and haptic feedback vest as shown in Fig. 1.” That means the autonomous navigation system is comprised of different components to achieve the desired result.), 
calculate plural positions adjacent to the current location of the user (see at least [Page 13, Section 7.1, First Paragraph, and as shown in Figure 17] “Instead of directly following DL, we generate a reliable waypoint Fig. 17, W, that are confirmed to be traversable and located at least some distance from obstacles. In order to generate a waypoint, we find the furthest point in DL which is directly visible and traversable from the current location, D1 , and another cell, D2 , located furthest in the set DL which is directly visible and traversable from D1 .” That means that multiple locations such as free cells in Figure 17 which are adjacent to the user and are used to reach D1 and D2.), 
select one position of the plural positions that has a smallest error when compared to the locations on the given path (see at least [Page 13, Section 7.1, First Paragraph] “Then search the neighborhood of D1 limited by a predefined radius and find a cell that minimize the cost function, f , given in (7) . C i, j and CF i, j represent a cell in ith row and jth column and Chamfer distance value of C i, j , respectively. d ( C 1 , C 2 ) indicates distance between two cell, C1 and C2.” That means the system selected D1 position which has the minimum error when compared to neighboring locations on the path.), and
instruct the user to move to the selected position (see at least [Page 14, Section 7.2, First Paragraph] “The cue is generated simply based on a relative angle between a direction obtained by drawing a line from the current position to the waypoint and the current heading…..The generated cue is transmit- ted through the wireless transmitter to the vest interface that has four vibration motors as provided in Fig. 1 . Each vibration motor delivers a specific cue such as turn left, turn right, and so on.” That means that the generated cue allows the vest to instruct the user to the selected position via simple directions).
Lee fails to teach that: 
a global positioning system configured to obtain locations along a given path; a processing unit connected to the global positioning system and configured to, receive a current location of a user from the global positioning system
However, Tanaka teaches a global positioning system configured to obtain locations along a given path; (see at least [22] “When the user starts moving, the position information is sequentially acquired by the GPS receiver” That means the GPS obtains positions along a given path when the user starts moving) a processing unit connected to the global positioning system and configured to, receive a current location of a user from the global positioning system (see at least [19] “First, the user at home uses the microphone 3 to input that the navigation system is used by voice. And the control part 1 acquires the positional information on a self-terminal with the GPS receiver 5, and prompts a user to input a destination with an audio | voice via the hearing aid type receiver 7. FIG. When the user inputs the destination A by voice using the microphone 3, the control unit 1 sends the position information of the terminal acquired by the GPS receiver 5 to the server 20 from the wireless communication unit 6 via the communication network 200. The destination information input by the user and the position information of each block 40 between the home and the destination A in the memory 4 are transmitted.” That means that the GPS unit obtains the current position and then sends it to the control unit.).
Lee and Tanaka are both considered to be analogous to the claimed invention because they are in the same field of autonomous navigation for the visually impaired. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee to incorporate the teachings of Tanaka which obtains locations along a given path with a GPS and sends the current location to a processing unit. Doing so would make it possible to better assist the movement of the blind as recognized by Tanaka. (see at least [13] “Create a travel route between the location of the mobile communication terminal that passes through the destination and the destination, and voice to the user via the mobile communication terminal By knowledge, there is an advantage that it is possible to better assist the movement of the blind.”)

Regarding Claim 11, Lee in combination with Tanaka teach all the limitations of claim 10 as discussed above, furthermore, Lee teaches wherein the autonomous navigation system is portable. (see at least [Page 5, Section 4.1, First Paragraph, and as shown in Figure 1] “The navigation system is composed of a smart phone user inter- face, head-mounted RGB-D camera, navigation software, and hap- tic feedback vest as shown in Fig. 1” That means the autonomous navigation system is portable and can be worn by the user as shown in figure 1.). 

Regarding Claim 12, Lee in combination with Tanaka teach all the limitations of claim 10 as discussed above, furthermore, Tanaka teaches an input/output interface that transmits sound commands to the user to move to the selected position. (see at least [21] “When the control unit 21 of the server 20 creates a travel route, it guides the user by voice through the mobile communication terminal 10 according to this route (step S3).”)
Lee and Tanaka are both considered to be analogous to the claimed invention because they are in the same field of autonomous navigation for the visually impaired. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee to incorporate the teachings of Tanaka which uses voice commands to guide a user to the selected position. Doing so would make it for movement of the visually impaired to be better supported as recognized by Tanaka. (see at least [24] “Voice guidance by the navigation system can be received while passing, and the movement of the visually impaired can be better supported.”)

 Regarding claim 13, Lee in combination with Tanaka teach all the limitations of claim 10 as discussed above, furthermore, Lee teaches determine plurality of positions (see at least Fig. 17)
Lee does not specifically teach the further limitation the plural positions are calculated by adding or subtracting a unit length from the coordinates of the current location, to obtain four different positions.
However, Lee teaches obtaining cells that are free and adjacent to the user and using those cells to reach the desired waypoints of D1 and D2, furthermore, Lee teaches “Then search the neighborhood of D1 limited by a predefined radius and find a cell that minimize the cost function, f , given in (7) . C i, j and CF i, j represent a cell in ith row and jth column and Chamfer distance value of C i, j , respectively. d ( C 1 , C 2 ) indicates distance between two cell, C1 and C2.” That means the system is finding neighboring positions within a radius which is in concept the same as finding positions above, below, right, and left. (see at least Page 13, Section 7.1, First Paragraph & Fig. 17)


    PNG
    media_image2.png
    610
    663
    media_image2.png
    Greyscale

Lee teaches the claimed invention except “the plural positions are calculated by adding or subtracting a unit length from the coordinates of the current location, to obtain four different positions”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain four positions by adding or subtracting a unit length from the coordinates of the current location, since it has been held to be with in the general skill of a worker in the art to obtain four positions by adding or subtracting a unit length from the coordinates of the current location based on it suitability for the intended use as a matter of design choice.

Regarding Claim 17, Lee in combination with Tanaka teach all the limitations of claim 10 as discussed above, furthermore, Lee teaches the system of Claim 10, wherein the autonomous navigation system does not receive any additional information from outside while navigating the given path (see at least [Page 4, Section 1, First Paragraph] “In this paper, we present a novel head-mounted wearable RGB- D camera based navigation system for the blind built on Lee’s work ( Lee and Medioni, 2014 ). The proposed system provides a visually impaired user with navigation aids to reach a destination in an environment where static and dynamic obstacles are present with the minimum amount of help which is a one time travel from one location to another location located on the same floor of a building given no GPS signals and prior map are given.” That means the system can navigate the given path without prior exterior information from a GPS or map.).

Regarding Claim 19, Lee in combination with Tanaka teach all the limitations of claim 10 as discussed above, furthermore, Lee teaches wherein the autonomous navigation system is configured to be attached to a chest of the user (see at least [Page 5, Section 4.1, First Paragraph, and as shown in Figure 1] “The navigation system is composed of a smart phone user inter-face, head-mounted RGB-D camera, navigation software, and hap-tic feedback vest as shown in Fig. 1” That means the system can be worn in the chest of the user as demonstrated by the haptic vest and also the laptop which can be placed on the chest of the user instead of the back.).

Regarding Claim 20, Lee in combination with Tanaka teach all the limitations of claim 19 as discussed above, furthermore, Lee teaches wherein the autonomous navigation system is configured to guide a blind person along the given path with no need for an additional device (see at least [Page 4, Section 1, First Paragraph] “In this paper, we present a novel head-mounted wearable RGB- D camera based navigation system for the blind built on Lee’s work ( Lee and Medioni, 2014 ). The proposed system provides a visually impaired user with navigation aids to reach a destination in an environment where static and dynamic obstacles are present with the minimum amount of help which is a one time travel from one location to another location located on the same floor of a building given no GPS signals and prior map are given.” That means the system can guide a blind person along the given path while evading obstacle without a need of an additional device or information).

Claim(s) 14,15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (RGB-D camera based wearable navigation system for the visually impaired, 2016) in view of Tanaka JP2005274245 (English Translation), further in view of Ellis (U.S Patent 9,492,343).
Regarding Claim 14, Lee and Tanaka teach all the limitations of claim 10 as discussed above, 
However, Lee and Tanaka in combination do not explicitly teach the limitation:
a mm-wavelength radar configured to detect an obstacle in front of the user.
However, Ellis teaches a mm-wavelength radar configured to detect an obstacle in front of the user (see at least [8] “Radar & sensor-based systems comprise: microwave radar, millimeter-wave radar, laser radar, ultrasound, video image processing, infrared imaging, infrared illumination, ultraviolet illumination, etc…. Continuous wave radar can anticipate obstacles and hazards several feet ahead and trigger changes in direction while still targeting the requested destination” That means that the radar uses wavelengths to detect obstacles and hazards in front of the user within mm range.).
Ellis is considered to be analogous to the claimed invention because they are in the same field of autonomous navigation for the visually impaired. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee to incorporate the teachings of Ellis which uses a mm radar module to detect obstacles in the user’s path. Doing so would make it possible for the system to have extreme precision and warn of imminent danger as recognized by Ellis (see at least [8] “extreme precision and its ability to warn when danger is imminent.”).

Regarding Claim 15, Lee, Tanaka, and Ellis in combination teach all the limitations of claim 14 as discussed above, furthermore Ellis teaches identify whether the obstacle is an object attached to ground, an object hanging above the ground, a flight of stairs or a sinkhole; (see at least [9] “Further Attributes of Inventive Feature 1 Dynamic laser-radar mapping flags hazards and obstacles and assist in navigating curbs, stairs, inclines, declines, dips and rises, obstacles, and low hanging hazards.” That means that the radar can detect obstacles that are on the ground, hanging above the ground, and stairs.), and verbally instruct the user about a nature of the obstacle (see at least [9] “GPS provides verbal and guided directions to desired destinations…. If the visually impaired individual strays from a guided path, GPS guides the individual back to the on-course path; while avoiding obstacles.” That means that the GPS instructs the user of the obstacle and returns them to the desired path.).
Ellis is considered to be analogous to the claimed invention because they are in the same field of autonomous navigation for the visually impaired. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee to incorporate the teachings of Ellis which detects different types of obstacles and uses a GPS system to verbally warn the user of the obstacle and instruct them back onto the desired path. Doing so would make it possible to continue targeting the originally requested destination as recognized by Ellis (see at least [7] “After evading the hazard(s), continue targeting the originally requested destination, calibrating as necessary.”).

Regarding Claim 16, Lee, Tanaka, and Ellis in combination teach all the limitations of claim 14 as discussed above, furthermore Ellis teaches change the selected location when the obstacle is detected in front of the user (see at least [8] “It can circumvent hazards and obstacles sensed several feet ahead by automatically initiating necessary changes in direction, calibrating as necessary, while still targeting the requested destination.” That means that once the system detects an obstacle in front of the user it changes the selected location in order to reach the desired destination.).
Ellis is considered to be analogous to the claimed invention because they are in the same field of autonomous navigation for the visually impaired. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee to incorporate the teachings of Ellis which can change the selected location by detecting obstacles. Doing so would make it possible to allow a visually impaired person to navigate an environment without help from other humans as recognized by Ellis (see at least [4] “No human intervention is required.”).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (RGB-D camera based wearable navigation system for the visually impaired, 2016) in view of Tanaka JP2005274245 (English Translation), further in view of Cao CN106989747 (English Translation)
Regarding Claim 18, Lee and Tanaka teach all the limitations of claim 10 as discussed above, 
However, Lee and Tanaka in combination do not explicitly teach the limitation:
a gyroscope module for determining an orientation of the user. 
However, Cao teaches a gyroscope module for determining an orientation of the user (see at least [6] “two output related user state information by the user state estimation component, wherein the user state estimation unit includes but is not limited to a compass in the intelligent terminal; an accelerometer and gyroscope, the relative user state information including but not limited to user numbers and user orientation, three through the user state estimation component” That means the orientation of the user can be obtained from the gyroscope.).
Cao is considered to be analogous to the claimed invention because they are in the same field of autonomous navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee to incorporate the teachings of Cao which can obtain the orientation of the user from the gyroscope. Doing so would make it possible to determine the relative position of the user on the navigation path as recognized by Ellis (see at least [6] “determining the relative position on the navigation path of the user”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wearable Navigation System For Use By Blind Or Visually-Impaired Person Has Wireless Communications Unit And Audio Input/output Transceiver Communicatively Coupled To Server To Guide Blind User With Audible Commands To Desired Destination (US 20180185232, Namdar)
Blind-guiding Device For Reporting Omni-bearing Road Condition (CN 101339041, Xiao)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOISES GASCA ALVA JR whose telephone number is (571)272-3752. The examiner can normally be reached Monday-Friday 6:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOISES GASCA ALVA/Examiner, Art Unit 4187      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667